In two related proceedings pursuant to Social Services Law § 384-b to terminate parental rights on the basis of permanent neglect, the mother appeals from an order of disposition of the Family Court, Suffolk County (Pach, J.), entered August 9, 2001, which, after fact-finding and dispositional hearings, and upon a finding that she was in violation of the terms and conditions *312of a suspended judgment of the same court entered September 13, 2000, terminated her parental rights and transferred custody and guardianship of the subject children to the Suffolk County Department of Social Services for the purpose of adoption.
Ordered that the notice of appeal from a decision entered July 26, 2001, is deemed a premature notice of appeal from the order entered August 9, 2001 (see CPLR 5520 [c]); and it is further,
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court may revoke a suspended judgment after a violation hearing upon a finding supported by a preponderance of the evidence that the parent failed to comply with one or more of its conditions (see Matter of Francisco Anthony C.F., Jr., 305 AD2d 410 [2003]; Matter of Alka H., 278 AD2d 326 [2000]). The evidence presented at the violation hearing supports the Family Court’s determination that the mother failed to satisfy certain conditions of the suspended judgment, and that the termination of her parental rights was in the best interests of the children (see Matter of Ishia Marie W., 292 AD2d 535, 536 [2002]; Matter of Kenneth A., 206 AD2d 602 [1994]). Santucci, J.P., McGinity, Townes and Mastro, JJ., concur.